Citation Nr: 0713330	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active duty service from July 1966 to July 
1970 and from August 1972 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this matter in January 2004 and  November 
2005.  The requested development has been completed and the 
matter returned to the Board for review.


FINDINGS OF FACT

1.  Service personnel records do not show that the veteran 
served in or visited the Republic of Vietnam, and exposure to 
herbicides is not presumed.

3.  Diabetes mellitus was not manifested during the veteran's 
active service or for many years thereafter, nor is it 
otherwise related to the veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a March 2002 letter, the RO notified the veteran of the 
information and evidence necessary to substantiate his 
service connection claim.  This letter satisfied the timing 
elements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.  The March 2002 letter also 
described VA's duty to assist the veteran with the 
development of the claim and explained what evidence VA would 
be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  The veteran was advised to 
submit any pertinent evidence in his possession.  

After the  Board's November 2005 remand, the veteran was 
again provided with VCAA notice that described the 
requirements of a service connection claim as well as VA's 
duty to assist with his claim.  This letter also specifically 
informed the veteran of the specific provisions regarding 
Agent Orange claims.  He was informed that a claim for 
presumptive service connection related to Agent Orange 
exposure requires evidence of duty or visitation in the 
Republic of Vietnam or other evidence of how Agent Orange 
exposure occurred, if the veteran did not serve in Vietnam.  
The veteran was also informed of collateral evidence that 
could be used to verify his presence in Vietnam, including 
letters to family or friends and statements from service 
comrades.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant evidence has been 
obtained.  The evidence in this case includes service medical 
records, post-service VA and private medical records and the 
veteran's personnel records.  The veteran has not identified 
any relevant outstanding evidence. 

The Board notes that the veteran has not been afforded a VA 
examination for his service connection claim.  However, such 
an examination is not necessary make a final adjudication.  
The Court held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, no examination is necessary, as  the 
record contains sufficient competent medical evidence to 
decide the veteran's service connection claim.   

II.  Analysis of Claim

The veteran states that he was stationed in Thailand during 
service and traveled to Vietnam as part of his duties with a 
C-130 maintenance and ground support crew.  The veteran 
asserts that he was exposed to Agent Orange during his trips 
to Vietnam and developed diabetes mellitus as a result.  The 
veteran requests that he be afforded the benefit of the doubt 
in the resolution of his claim. 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 
The veteran's claim is based on the theory that he was 
exposed to herbicide agents when he traveled to Vietnam 
during service.  Under 38 C.F.R. § 3.309(e), if a veteran was 
exposed to an herbicide agent, including Agent Orange, during 
active military, naval or air service and has a disease that 
is listed in § 3.309(e), such disease shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease in 
service, provided that the rebuttable presumptions of § 
3.307(d) are also satisfied.  The diseases associated with 
herbicide exposure include diabetes mellitus.
Applicable regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").  38 C.F.R. 
§ 3.307(a)(6)(iii).
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the veteran had active service from July 
1966 to July 1970 and from August 1972 to June 1977.   
Service medical records note a family history of diabetes but 
are entirely negative for any diagnosis or treatment of 
diabetes mellitus.  The May 1977 separation examination 
reflects normal findings.  

Post-service private medical records dated in 1998 provide 
the earliest evidence of treatment for diabetes.  These 
records do not provide any evidence linking diabetes mellitus 
to service.  
The veteran argues that he is entitled to service connection 
for diabetes mellitus based on presumed exposure to Agent 
Orange.  The Board finds that the evidence fails to 
demonstrate that the veteran had service in Vietnam during 
the Vietnam era and that the veteran is therefore not 
entitled to the presumption of Agent Orange exposure.  As 
noted above, the presumption of exposure to Agent Orange 
applies to veteran who had active military, naval or air 
service in the Republic of Vietnam during the Vietnam era.  
The Vietnam era is defined as the period beginning on January 
9, 1962, and ending on May 7, 1975 (the "Vietnam Era").  38 
C.F.R. § 3.307(a)(6)(iii).  Personnel records show that the 
veteran was stationed in Korat, Thailand from September 1973 
to December 1974, but  there is no evidence in the veteran's 
personnel records of travel or duty in Vietnam.  

Evidence of service in Vietnam is limited to the contentions 
of the veteran and others who have submitted written 
statements describing knowledge of the veteran's travel to 
Vietnam during service.  In addition to the veteran's 
statements in which he describes traveling from Thailand to 
Vietnam during service, the veteran has written statements 
from two former service members who served in Vietnam.  These 
service members state that that they spoke with the veteran 
when he traveled from Thailand to Vietnam during service in 
1969.  A written statement from the veteran's mother 
indicates that the veteran told her during service that he 
was going to travel to Vietnam.  The Board finds that these 
statements, alone, are not sufficient to show that the 
veteran visited Vietnam during service.  The Board also notes 
that the statements describing visitation in Vietnam in 1969 
contradict service personnel records which show that the 
veteran was stationed in Charleston from January 1969 to 
January 1970.

Other evidence includes a report of a VA Agent Orange 
examination, dated in June 2002.  The Agent Orange 
examination report contains a diagnosis of Agent Orange 
exposure during military service in Vietnam.  A report of 
that examination indicates that the veteran reported that he 
was stationed in Thailand and flew into Vietnam for rescue 
missions between January 1973 to December 1973.  The veteran 
has also submitted a letter written to him by the nurse 
practitioner who performed the examination.  The veteran 
argues that the nurse practitioner's letter and the 
examination report are sufficient to establish service in 
Vietnam.  The Board finds that these records are not 
sufficient to establish the veteran's service in Vietnam.  
The diagnosis of Agent Orange exposure contained in the 
examination report is based upon the veteran's report of a 
history of service in Vietnam.  This reported history is not 
substantiated by personnel records or any other evidence of 
service in Vietnam.  The Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).   

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for diabetes mellitus.   The veteran is 
not shown to have served in the Republic of Vietnam, and 
thus, the presumption for herbicides is not applicable in 
this case.  As the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt.  
Rather, as there is a preponderance of the evidence against 
the veteran's claim for service connection for diabetes 
mellitus, the claim must be denied.


ORDER


Service connection for diabetes mellitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


